Exhibit 4.3 EXHIBIT A FORM OF REVOLVING LOAN NOTICE Date:, To:Bank of America, N.A., as Administrative Agent Ladies and Gentlemen: Reference is made to that certain Credit Agreement dated as of March 31, 2015 (as amended, restated, extended, supplemented or otherwise modified in writing from time to time, the “Credit Agreement;” the terms defined therein being used herein as therein defined), among DeVry Education Group Inc., a Delaware corporation (“DeVry”), the Designated Borrowers from time to time party thereto (and together with DeVry, the “Borrowers”), the Lenders from time to time party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender. The undersigned hereby requests (select one): o A Borrowing of Revolving Loans o A conversion or continuation of Revolving Loans 1. On (a Business Day). 2. In the amount of $ . 3. Comprised of . [Type of Revolving Loan requested] 4. In the following currency: . 5. For Eurocurrency Rate Loans: with an Interest Period of months. [With respect to such Borrowing, the undersigned hereby represents and warrants that (i) such request complies with clauses (a), (c) and (d) of the proviso to the first sentence of Section 2.1 of the Credit Agreement and (ii) each of the conditions set forth in Sections 4.1(a) and (b) of the Credit Agreement have been satisfied on and as of the date of such Borrowing.] [BORROWER] By: Name: Title: EXHIBIT B FORM OF SWING LINE LOAN NOTICE Date:, To:Bank of America, N.A., as Swing Line Lender Bank of America, N.A., as Administrative Agent Ladies and Gentlemen: Reference is made to that certain Credit Agreement dated as of March 31, 2015 (as amended, restated, extended, supplemented or otherwise modified in writing from time to time, the “Credit Agreement;” the terms defined therein being used herein as therein defined), among DeVry Education Group Inc., a Delaware corporation (“DeVry”), the Designated Borrowers from time to time party thereto (and together with DeVry, the “Borrowers”), the Lenders from time to time party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender. The undersigned hereby requests a Swing Line Loan: 1. On (a Business Day). 2. In the amount of $ . With respect to such Borrowing of Swing Line Loans, the Borrower hereby represents and warrants that (i) such request complies with the requirements of clause (i) of the proviso to the first sentence of Section 2.4(a) of the Credit Agreement and (ii) each of the conditions set forth in Sections 4.2(a) and (b) of the Credit Agreement have been satisfied on and as of the date of such Borrowing of Swing Line Loans. DEVRY EDUCATION GROUP INC. By: Name: Title: EXHIBIT C-1 FORM OF NOTE (DEVRY) FOR VALUE RECEIVED, the undersigned (“DeVry”), hereby promises to pay to or registered assigns (the “Lender”), in accordance with the provisions of the Credit Agreement (as hereinafter defined), the principal amount of each Loan from time to time made by the Lender to the Borrower under that certain Credit Agreement dated as of March 31, 2015 (as amended, restated, extended, supplemented or otherwise modified in writing from time to time, the “Credit Agreement;” the terms defined therein being used herein as therein defined), among DeVry, the Designated Borrowers from time to time party thereto (and together with DeVry, the “Borrowers”), the Lenders from time to time party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender. DeVry promises to pay interest on the unpaid principal amount of each Loan from the date of such Loan until such principal amount is paid in full, at such interest rates and at such times as provided in the Credit Agreement.Except as otherwise provided in Section 2.4(f) of the Credit Agreement with respect to Swing Line Loans, all payments of principal and interest shall be made to the Administrative Agent for the account of the Lender in the currency in which such Loan was denominated and in Same Day Funds at the Administrative Agent’s Office for such currency.If any amount is not paid in full when due hereunder, such unpaid amount shall bear interest, to be paid upon demand, from the due date thereof until the date of actual payment (and before as well as after judgment) computed at the per annum rate set forth in the Credit Agreement. This Note is one of the Notes referred to in the Credit Agreement, is entitled to the benefits thereof and may be prepaid in whole or in part subject to the terms and conditions provided therein.This Note is also entitled to the benefits of the Pledge Documents referred to in the Credit Agreement.Upon the occurrence and continuation of one or more of the Events of Default specified in the Credit Agreement, all amounts then remaining unpaid on this Note shall become, or may be declared to be, immediately due and payable all as provided in the Credit Agreement.Loans made by the Lender shall be evidenced by one or more loan accounts or records maintained by the Lender in the ordinary course of business. The Lender may also attach schedules to this Note and endorse thereon the date, amount and maturity of its Loans and payments with respect thereto. DeVry, for itself, its successors and assigns, hereby waives diligence, presentment, protest and demand and notice of protest, demand, dishonor and non-payment of this Note. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. DEVRY EDUCATION GROUP INC. By: Name: Title: C-1-2 LOANS AND PAYMENTS WITH RESPECT THERETO Date Type of Loan Made Currency and Amount of Loan Made End of Interest Period Amount of Principal or Interest Paid This Date Outstanding Principal Balance This Date Notation Made By C-1-3 EXHIBIT C-2 FORM OF NOTE (DESIGNATED BORROWER NOTE) FOR VALUE RECEIVED, the undersigned (the “Designated Borrower”), hereby promises to pay to or registered assigns (the “Lender”), in accordance with the provisions of the Credit Agreement (as hereinafter defined), the principal amount of each Loan from time to time made by the Lender to the Borrower under that certain Credit Agreement dated as of March 31, 2015 (as amended, restated, extended, supplemented or otherwise modified in writing from time to time, the “Credit Agreement;” the terms defined therein being used herein as therein defined), among DeVry Education Group Inc., a Delaware corporation (“DeVry”), the Designated Borrowers from time to time party thereto (and together with DeVry, the “Borrowers”), the Lenders from time to time party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender. The Designated Borrower promises to pay interest on the unpaid principal amount of each Loan from the date of such Loan until such principal amount is paid in full, at such interest rates and at such times as provided in the Credit Agreement.All payments of principal and interest shall be made to the Administrative Agent for the account of the Lender in the currency in which such Revolving Loan was denominated and in Same Day Funds at the Administrative Agent’s Office for such currency.If any amount is not paid in full when due hereunder, such unpaid amount shall bear interest, to be paid upon demand, from the due date thereof until the date of actual payment (and before as well as after judgment) computed at the per annum rate set forth in the Credit Agreement. This Note is one of the Notes referred to in the Credit Agreement, is entitled to the benefits thereof and may be prepaid in whole or in part subject to the terms and conditions provided therein.This Note is also entitled to the benefits of the Pledge Documents referred to in the Credit Agreement.Upon the occurrence and continuation of one or more of the Events of Default specified in the Credit Agreement, all amounts then remaining unpaid on this Note shall become, or may be declared to be, immediately due and payable all as provided in the Credit Agreement.Loans made by the Lender shall be evidenced by one or more loan accounts or records maintained by the Lender in the ordinary course of business. The Lender may also attach schedules to this Note and endorse thereon the date, amount and maturity of its Loans and payments with respect thereto. The Designated Borrower, for itself, its successors and assigns, hereby waives diligence, presentment, protest and demand and notice of protest, demand, dishonor and non-payment of this Note. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. [DESIGNATED BORROWER] By: Name: Title: C-2-2 LOANS AND PAYMENTS WITH RESPECT THERETO Date Type of Loan Made Currency and Amount of Loan Made End of Interest Period Amount of Principal or Interest Paid This Date Outstanding Principal Balance This Date Notation Made By C-2-3 EXHIBIT D FORM OF COMPLIANCE CERTIFICATE Financial Statement Date: , To:Bank of America, N.A., as Administrative Agent Ladies and Gentlemen: Reference is made to that certain Credit Agreement dated as of March 31, 2015 (as amended, restated, extended, supplemented or otherwise modified in writing from time to time, the “Credit Agreement;” the terms defined therein being used herein as therein defined), among DeVry Education Group Inc., a Delaware corporation (“DeVry”), the Designated Borrowers from time to time party thereto (and together with DeVry, the “Borrowers”), the Lenders from time to time party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender. The undersigned Responsible Officer hereby certifies as of the date hereof that he/she is the of DeVry, and that, as such, he/she is authorized to execute and deliver this Certificate to the Administrative Agent on the behalf of DeVry, and that: [Use following paragraph 1 for fiscal year-end financial statements] 1.Attached hereto as Schedule 1 are the year-end audited financial statements required by Section 6.1(a) of the Credit Agreement for the fiscal year of DeVry ended as of the above date, together with the report and opinion of an independent certified public accountant required by such section. [Use following paragraph 1 for fiscal quarter-end financial statements] 1.Attached hereto as Schedule 1 are the unaudited financial statements required by Section6.1(b) of the Credit Agreement for the fiscal quarter of DeVry ended as of the above date.Such financial statements fairly present the financial condition, results of operations and cash flows of DeVry and its Subsidiaries in accordance with GAAP as at such date and for such period, subject only to normal year-end audit adjustments and the absence of footnotes. 2.The undersigned has reviewed and is familiar with the terms of the Credit Agreement and has made, or has caused to be made under his/her supervision, a detailed review of the transactions and condition (financial or otherwise) of DeVry during the accounting period covered by the attached financial statements. 3.A review of the activities of DeVry during such fiscal period has been made under the supervision of the undersigned with a view to determining whether during such fiscal period DeVry performed and observed all its Obligations under the Loan Documents, and [select one:] [to the best knowledge of the undersigned during such fiscal period, DeVry performed and observed each covenant and condition of the Loan Documents applicable to it.] or [the following covenants or conditions have not been performed or observed and the following is a list of each such Default and its nature and status:] 4.The representations and warranties of the Borrowers contained in Article V of the Credit Agreement, or which are contained in any document furnished at any time under or in connection with the Loan Documents, are true and correct on and as of the date hereof, except to the extent that such representations and warranties specifically refer to an earlier date, in which case they are true and correct as of such earlier date, and except that for purposes of this Compliance Certificate, the representations and warranties contained in subsections (a) and (b) of Section 5.5 of the Credit Agreement shall be deemed to refer to the most recent statements furnished pursuant to clauses (a) and (b), respectively, of Section 6.1 of the Credit Agreement, including the statements in connection with which this Compliance Certificate is delivered. 5.The financial covenant analyses and information set forth on Schedule 2 attached hereto are true and accurate on and as of the date of this Certificate. 6.Since the date of the last similar certification, or, if none, the Closing Date: o No Loan Party has been subject to any merger, change in organizational structure or name change [and no new Subsidiaries have been formed]. o Attached hereto is documentation evidencing any merger, change in organizational structure, or name change which a Loan Party has been subject or any formation of a new Subsidiary. IN WITNESS WHEREOF, the undersigned has executed this Certificate as of , . DEVRY EDUCATION GROUP INC. By: Name: Title: D-2 For the Quarter/Year ended (“Statement Date”) SCHEDULE 2 to the Compliance Certificate ($ in 000’s) I.
